UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4879



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANDRE A. ARTIS,

                                           Defendant -     Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-04-85)


Submitted:   May 6, 2005                      Decided:   May 27, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Paul G. Gill,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Vince Gambale,
Assistant United States Attorney, Stephen W. Miller, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Andre A. Artis appeals his conviction for possession of

a firearm after having been convicted of a felony, and having been

convicted     of   domestic   violence,    in    violation     of   18   U.S.C.

§§ 922(g)(1), (9) (2000).

            Artis first contends that the district court erred by

granting the Government’s motion in limine to prevent a collateral

attack on his domestic violence conviction from being presented to

the jury.      Whether a prior misdemeanor conviction for domestic

violence qualifies as a predicate offense pursuant to 18 U.S.C.

§ 922(a)(33)(B)(i)(II) (2000) is a question of law for the court to

decide.   See United States v. Bethurum, 343 F.3d 712, 716 (5th Cir.

2003); United States v. Akins, 276 F.3d 1141, 1146 (9th Cir. 2002)

("Because     §    921(a)(33)(B)(i)(I)    is    a   legal    definition,   its

application presents a question of law to be decided by the trial

judge."); United States v. Smith, 171 F.3d 617, 621-22 (8th Cir.

1999) (concluding, as a matter of law, that a particular conviction

and   waiver        of   rights   satisfied         the     requirements    of

§ 922(a)(33)(B)(i)).      Accordingly, we hold that the district court

did not err by granting the Government’s motion in limine to

prevent the issue from going to the jury.

            Artis also contends that the district court erroneously

concluded that his prior conviction for domestic violence qualified

as a predicate offense for the purposes of § 922(g)(9).              Title 18


                                   - 2 -
U.S.C. § 922(g)(9) (2000) provides that it shall be unlawful for a

person who has been convicted in any court of a misdemeanor crime

of domestic violence (“MCDV”) to possess a firearm.        However,

pursuant to 18 U.S.C. § 921(a)(33)(B) (2000), a person shall not be

considered to have been convicted of misdemeanor domestic violence

unless, among other things, “the person, if he was entitled to a

jury trial in the MCDV case under the laws of the jurisdiction in

which the MCDV case was tried, . . . knowingly and intelligently

waived the right to have the [MCDV] case tried by a jury, by guilty

plea or otherwise.   United States v. Jennings, 323 F.3d 263, 265

(4th Cir. 2003) (internal citations and quotations mark omitted);

18 U.S.C. § 921(a)(33)(B) (2000).

          It is undisputed that in 2003, Artis entered a guilty

plea in Juvenile & Domestic Relations District Court of Virginia

(“J&DR court”) to one count of misdemeanor domestic violence.

Under Virginia law, a defendant appearing before a J&DR court has

no right to a jury trial in that court.   Such a right exists only

where the defendant exercises his right to appeal the judgment to

a Virginia Circuit Court.   Va. Sup. Ct. R. 3A:13(a).   Accordingly,

we hold that Artis did not have a right to a jury trial in J&DR

court, and that he did not invoke his right to a jury trial in a

Circuit Court of Appeals because he failed to file a notice of

appeal.   We therefore agree with the district court’s conclusion




                               - 3 -
that Artis was not entitled to a jury trial as a matter of law.

Jennings, 323 F.3d at 265.

            Finally,     Artis      contends       that       his        uncorroborated

confession to possession of the firearm was insufficient to sustain

his conviction under § 922(g)(1).               “The verdict of a jury must be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.” See Glasser v. United

States,   315    U.S.   60,   80   (1942).        “[S]ubstantial           evidence    is

evidence that a reasonable finder of fact could accept as adequate

and sufficient to support a conclusion of a defendant’s guilt

beyond a reasonable doubt.”          United States v. Burgos, 94 F.3d 849,

862 (4th Cir. 1996).

            “[A]n   accused        may    not     be     convicted        on   his    own

uncorroborated confession,” Smith v. United States, 348 U.S. 147,

152 (1954), or inculpatory admissions. Opper v. United States, 348

U.S. 84, 91 (1954).      See also United States v. Hall, 396 F.2d 841,

844-45    (4th   Cir.    1968).          There    must    also      be    “substantial

independent      evidence     which       would        tend   to     establish        the

trustworthiness of the statement.” Opper, 348 U.S. at 93; see also

United States v. Bryce, 208 F.3d 346, 354 (2d Cir. 1999); United

States v. Chimal, 976 F.2d 608, 611 (10th Cir. 1992).                                 The

corroborating evidence is adequate if it “supports the essential

facts admitted sufficiently to justify a jury inference of their

truth.”   Opper, 348 U.S. at 93.           Viewing the evidence in the light


                                         - 4 -
most favorable to the Government, we conclude that the evidence is

sufficient to sustain Artis’ conviction for violating § 922(g)(1).

Glasser, 315 U.S. at 80.

          We find Artis’ remaining claims to be without merit and

affirm his conviction and sentence. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 5 -